Citation Nr: 1138509	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  08-14 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD) and/or schizoaffective disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to January 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In September 2009, the Veteran appeared at a personal hearing before a member of the Board seated at the RO.  A written transcript of this hearing has been associated with the record.  

This appeal was initially presented to the Board in January 2010, at which time it was remanded for additional development.  It was next presented to the Board in February 2011, at which time the Board found new and material evidence had been submitted to reopen the Veteran's service connection claim for a psychiatric disability.  The claim was then remanded for additional development and reconsideration on the merits.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The Veteran did not participate in combat during military service.  

2.  Credible evidence corroborating the Veteran's claimed in-service stressors has not been presented.  

3.  Competent medical evidence has not been presented indicating onset of a psychiatric disability during military service or within a year thereafter.  


CONCLUSION OF LAW

The Veteran does not have PTSD, or any other psychiatric disability, which was incurred in or aggravated by military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the development of his claim, has notified him of the information and evidence necessary to substantiate the claim, and has fully disclosed VA's duties to assist him.  In July 2006 and January 2010 letters, the Veteran was notified of the information and evidence needed to substantiate and complete the claim on appeal.  Additionally, the July 2006 letter provided him with the general criteria for the assignment of an effective date and initial rating.  Id.  

The Board notes that, in the present case, initial notice was issued prior to the October 2006 adverse determination on appeal; thus, no timing issue exists with regard to the notice provided the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's service treatment records, as well as VA and non-VA medical records.  He has also been afforded VA medical examination on several occasions, most recently in June 2011.  The Board notes that the VA medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and is adequate for purposes of this appeal.  In September 2009, the Veteran was afforded the opportunity to testify before a Veterans Law Judge.  The Board is not aware, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claim at this time is warranted.  

The Veteran seeks service connection for a psychiatric disability, to include PTSD and/or schizoaffective disorder.  In considering service connection claims for psychiatric disabilities, the Board is cognizant that generally, claims are to be broadly construed, based on the claimant's description of the claim, reported symptoms, and other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  In the present case, review of the record indicates diagnoses of several psychiatric disabilities, to include PTSD, depression, and schizoaffective disorder.  Thus, his service connection claim will be broadly construed as a claim for service connection for any psychiatric disability, to include PTSD and/or schizoaffective disorder.  Id.  

Service connection may be awarded for a current disability arising from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be awarded for certain disabilities, such as psychoses, which manifest to a compensable degree within a statutorily-prescribed period of time.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  During the pendency of this appeal, 38 C.F.R. § 3.384 was added to further define the term "psychoses" as found at 38 C.F.R. § 3.309.  38 C.F.R. § 3.384 (effective August 28, 2006).  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107.  

Service connection for PTSD requires medical evidence establishing a diagnosis of the disorder, credible supporting evidence that the claimed in-service stressor(s) actually occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

38 C.F.R. § 3.304(f), the regulation governing the establishment of service connection for PTSD, was modified effective July 13, 2010.  See 68 Fed. Reg. 39843-52 (July 13, 2010); 75 Fed. Reg. 41092 (July 15, 2010) (correcting a clerical error in the Federal Register publication of July 13, 2010).  This change is effective for all PTSD claims, such as the present claim, currently pending before VA.  This change had the effect of liberalizing the evidentiary requirements for verification of a Veteran's claimed stressor.  As revised, 38 C.F.R. § 3.304(f)(3) provides a Veteran's lay testimony alone may establish the incurrence of an in-service stressor if such stressor is consistent with the circumstances of the Veteran's service, involves a fear of hostile military or terrorist activity, and is found by a VA psychiatrist or psychologist to be sufficient to support a diagnosis of PTSD.  Clear and convincing evidence to the contrary may, however, rebut such a presumption.  Id.  

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a PTSD diagnosis will vary depending upon whether the appellant engaged in "combat with the enemy."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Participation in combat requires that the appellant have personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  If the VA determines the appellant engaged in combat with the enemy and his alleged stressor is combat related, then the lay testimony or written statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required-provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with circumstances, conditions or hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Zarycki, 6 Vet. App. at 98.  

If, however, VA determines either that the Veteran did not engage in combat with the enemy or that he did engage in combat, but that the alleged stressor is not combat related, then his lay testimony, in and of itself, is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates his testimony or statements.  Id.  Service department records must support, and not contradict, the claimant's testimony regarding noncombat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994); see also Fossie v. West, 12 Vet. App. 1, 6 (1998) (wherein the U.S. Court of Appeals for Veterans Claims (Court) stated, "If the Veteran engaged in combat, his lay testimony regarding stressors will be accepted as conclusive evidence of the presence of in-service stressors").  If, however, the Veteran was not engaged in combat, he must introduce corroborative evidence of his claimed in-service stressors.  

The Veteran's DD Form 214 is negative for award of the Combat Infantryman's Badge, Purple Heart Medal, or similar decoration indicative of participation of combat, and he does not assert combat participation during military service.  The Veteran's military service was entirely within the continental United States, without any service in a recognized combat theater.  Thus, there must be credible supporting evidence of record that the alleged stressors actually occurred in order to warrant service connection.  See Cohen v. Brown, 10 Vet. App. 128 (1997).  

At the time he was examined and found fit for military service in January 1971, the Veteran denied any history of depression, excessive worry, or nervous trouble of any sort.  A concurrent physical examination was negative for any psychiatric abnormality.  His service treatment records are negative for any diagnosis of or treatment for a psychiatric disability, or any psychiatric symptomatology.  The Veteran separated from service in January 1973.  A service separation examination is not of record.  

The Veteran's service personnel records confirm incidents in March and July 1972 and January 1973 in which he was disciplined for conduct unbecoming a service member, possession of alcohol in the barracks, and showing disrespect toward his superiors.  

The Veteran was hospitalized at a VA medical center from November 1986 to January 1987 for treatment of substance abuse.  He reported use of alcohol since age 16, and both alcohol and drug abuse since that time.  He was diagnosed as having alcohol and polysubstance dependency, and a mixed personality disorder.  

Upon receipt of his initial service connection claim for a psychiatric disability in July 1996, the Veteran was afforded a VA examination in January 1997.  He claimed at that time that he began drinking alcohol in military service, and became violent at that time.  He stated that during military service, he frequently got into fights, and was shot at on occasion.  He was also beaten and physically abused by drill instructors, and stated he witnessed a race riot and a sexual assault on another soldier.  He reported his first psychiatric hospitalization at a VA medical center in 1985, when he was diagnosed with paranoid schizophrenia.  Current symptoms included irritability, paranoid ideation, violent outbursts, and social isolation.  The examiner diagnosed schizoaffective disorder, bipolar type, and PTSD.  

In support of his service connection claim, the Veteran submitted a copy of his criminal record, which shows that beginning in July 1973 and up to June 1995, he was charged with and/or convicted for numerous crimes, such as assault and battery, rape, and criminal conspiracy.  The Veteran has also reported serving time in prison on several occasions.  

The Veteran was also afforded a private psychiatric examination in December 2005, at which time his medical history was reviewed by the examiner.  The Veteran's current reported symptoms included social isolation, a history of violent outbursts, legal difficulties, homicidal ideation, nightmares, and poor sleep.  He denied any suicide attempts, however.  After examining the Veteran and reviewing his claims file, the examiner diagnosed PTSD, severe, resulting from the Veteran's experiences during military service.  Major depressive episode was also diagnosed.  

In July 2006, the Veteran submitted a claim for an increased rating for service-connected psychosis.  In support of his claim, the Veteran submitted a copy of a 1989 VA letter which purportedly demonstrated the award of service connection, with a 20 percent initial rating effective January 1, 1989, for psychosis.  Review of the record does not indicate either that the Veteran filed a service connection claim for a psychiatric disability during the 1980s, or that such an award was ever granted him by VA.  Further, the 1989 letter appears to be a forgery.  It appears that certain information (name, address, claim number, disability . . .)was typed in a different font than the rest of the letter.  In addition, the letterhead states "Veterans Administration."  Since 1988, VA has been a cabinet-level department; any letterhead issued at that time would have stated "Department of Veterans Affairs."  Finally, the letter indicates that the Veteran was awarded a 20 percent rating for psychosis.  A 20 percent rating was not available at that time or now for a psychiatric disability.  The Board is cognizant that a 20 percent rating could be awarded for a disability rated as 30 percent disabling if such disability preexisted service at a 10 percent level; however, such a rating would have been extremely rare and there is no evidence of a psychosis preexisting service.  

The Veteran was afforded a personal hearing before a member of the Board in September 2009.  At that time, he admitted that prior to service, he got in fights, drank and used drugs, and engaged in auto theft.  

Pursuant to the Board's February 2011 remand order, the Veteran was afforded a VA psychiatric examination in June 2011.  His claims file was reviewed by the examiner in conjunction with the examination.  The Veteran's current symptoms included anger management issues, social isolation, paranoia, poor sleep, and depression.  The Veteran also reported a history of several suicide attempts.  After reviewing the claims file and examining the Veteran, the examiner, a VA psychiatrist, diagnosed PTSD, depression, and antisocial personality disorder.  Regarding the etiology of these diagnoses, the examiner stated it was less likely than not that the Veteran's PTSD was caused by an in-service event.  The examiner based this opinion on the Veteran's antisocial behavior prior to service, including drug and alcohol use, fighting, and criminal conduct.  Thereafter, the Veteran continued to be exposed to violence, both in his community and while in prison.  

During the pendency of this appeal, the Veteran has been afforded VA outpatient treatment for his psychiatric symptoms.  His symptoms have included anxiety, violent outbursts, paranoia, nightmares, homicidal ideation, and social isolation.  Diagnoses have included posttraumatic stress disorder, schizoid personality disorder, schizoaffective disorder, bipolar affective disorder, alcohol dependence, adjustment disorder, and anxiety disorder.  

After considering the totality of the record, the Board finds the preponderance of the evidence to be against the award of service connection for a psychiatric disability, to include PTSD and/or schizoaffective disorder, and his claim must be denied.  Considering first the Veteran's claimed PTSD, the Board finds no credible corroborative or supporting evidence verifying the Veteran's claimed stressors, and the Veteran has not provided sufficient details, such as names, dates, or locations, of these incidents to allow verification of them by VA.  The Board also notes that the Veteran's claimed stressors, by their nature, are unlikely to be documented, and the Veteran has not reported that incident reports or other records were created at the time these incidents occurred.  Likewise, the Board is unable to accept the various current diagnoses of PTSD as confirmation of his reported stressors; because the Veteran did not participate in combat, his alleged stressors may not be accepted based on his testimony alone.  See 38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128, 142 (1997).  

The Board has also considered the applicability of the revised version of 38 C.F.R. § 3.304(f), discussed above.  Although the revisions do lessen the evidentiary requirements for the establishment of an in-service stressor, they do not require VA to accept a claimant's testimony alone in all situations in which the reported stressor is related to "fear of hostile military or terrorist activity."  Rather, such testimony "may establish the occurrence of the claimed in-service stressor."  38 C.F.R. § 3.304(f)(3) (emphasis added).  In the present case, because the Veteran does not have documented combat service or was otherwise exposed to hostile military or terrorist activity, the Board does not find his testimony, in and of itself, to be sufficient proof of his stressors.  

The Board also finds that the Veteran lacks any credibility such that his stressors cannot be accepted on his testimony alone.  He has both denied and admitted to illegal drug use and prior suicide attempts, and in 2006, filed an apparently fraudulent claim for an increased rating for psychosis.  As noted above, no record exists either of a such a claim being filed by the Veteran in 1988-89, or such an award being made by VA.  Thus, the Board can only conclude that the 1989 VA letter allegedly establishing such an award is a forgery deliberately and knowingly created by the Veteran for the purposes of fraudulently receiving benefits from VA.  This evidence in its totality clearly suggests the Veteran is not a credible witness, and his stressors may not be accepted based on his testimony alone.  

Regarding psychiatric disabilities other than PTSD, the Board notes that the Veteran's service treatment records are negative for any psychiatric treatment or reported psychiatric symptoms during his service period.  Thereafter, the Veteran did not seek treatment for psychiatric symptoms until approximately 1985-86, over 10 years after service separation, when he sought treatment for substance abuse.  When the Veteran was examined by a VA examiner in June 2011, the examiner, a psychiatrist, concluded any current psychiatric disability was neither incurred in nor aggravated by military service.  This opinion was based on both evaluation of the Veteran and review of his medical history.  

Regarding the December 2005 private psychiatric examination which resulted in a diagnosis of PTSD resulting from the Veteran's in-service military experiences, the Board does not find this opinion probative.  "It is the responsibility of the BVA . . . to assess the credibility and weight to be given to evidence."  Hayes v. Brown, 5 Vet. App. 60, 69 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  With regard to the weight to assign to these medical opinions, the Court has held that "[t]he probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [BVA as] adjudicators . . . ."  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

In the present case, the private examiner's opinion was based solely on the Veteran's own account of his in-service stressors, as no such stressors have been corroborated or verified within the record.  As already discussed above, the Veteran is not a credible witness regarding his in-service experiences, and the weight of a medical opinion is diminished where that opinion is based on an inaccurate or unsubstantiated factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).  Thus, the Board finds the December 2005 medical opinion to be of little probative value.  

The Veteran himself alleges onset of a psychiatric disability during military service, or as a result on stressors experienced therein.  As a layperson, however, the Veteran is not capable of making medical conclusions; thus, his statements regarding causation are not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  It is true that lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Id; see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Psychiatric disorders, however, are complex disorders which require specialized training for a determination as to diagnosis and causation, and they are therefore not susceptible of lay opinions on etiology, and the Veteran's statements therein cannot be accepted as competent medical evidence.  

The Board also finds that the Veteran has not adequately accounted for the length of time between service separation and the first confirmed diagnosis of a psychiatric disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  Finally, as already discussed in detail above, the Board does not find the Veteran to be a credible witness regarding his claim.  

In conclusion, the preponderance of the evidence is against the award of service connection for an acquired psychiatric disability, to include PTSD and/or schizoaffective disorder, as credible evidence confirming the Veteran's claimed in-service stressors has not been presented.  The evidence of record also does not suggest onset of PTSD or any other psychiatric disability during service or within a year thereafter.  As a preponderance of the evidence is against the award of service connection, the benefit-of-the-doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Entitlement to service connection for a psychiatric disability, to include PTSD and/or schizoaffective disorder, is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


